Citation Nr: 1001346	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  99-21 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to service connection for a left ankle 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to June 
1976. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied entitlement to service connection 
for a left ankle disability.  This matter also arises from a 
June 2000 rating decision which denied service connection for 
a cervical spine disability.    

The Veteran presented testimony at a personal hearing in 
March 2007 before the undersigned Veterans Law Judge.  A copy 
of the hearing transcript was attached to the claims file.

The claim was remanded in November 2007 for further 
development and has been returned to the Board for appellate 
review.  The Board is satisfied that there has been 
substantial compliance with the remand directives and it may 
proceed with review.  Stegall v. West, 11 Vet. App. 268 
(1998).  


FINDINGS OF FACT

1.  The competent and probative medical evidence shows that 
the Veteran's current complaints of chronic neck pain due to 
a cervical spine disability diagnosed as chronic cervical 
strain are related to an in-service injury.

2.  The competent and probative medical evidence shows that 
the Veteran's current complaints of recurrent inversion, 
weakness or laxity of the left ankle are related to a sprain 
sustained in service.  


CONCLUSIONS OF LAW

1.  With resolution of the benefit of the doubt in favor of 
the Veteran, the criteria for entitlement to service 
connection for chronic cervical strain are met.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102. 3.303. 

2.  With resolution of the benefit of the doubt in favor of 
the Veteran, the criteria for entitlement to service 
connection for left ankle strain are met.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

In this case, the Board is granting in full the benefit 
sought on appeal.  Accordingly, assuming, without deciding, 
that any error was committed with respect to either the duty 
to notify or the duty to assist, such error was harmless and 
will not be further discussed.  




Pertinent legal criteria for service connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
With chronic disease shown as such in service, or within a 
pertinent presumption period under 38 C.F.R. § 3.307, so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Continuity of 
symptomatology after discharge is required only where the 
condition noted during service (or in the presumption period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Where a veteran served continuously for 90 days or more 
during a period of war or after December 31, 1946, and 
specified diseases to include arthritis or organic diseases 
of the nervous system become manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted if the evidence shows 
that the condition was observed during service and continuity 
of symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997); 38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection there 
must be competent evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  


When a disability is not initially manifested during service 
or within an applicable presumption period, direct service 
connection may nevertheless be established by evidence 
demonstrating that the disability was in fact incurred or 
aggravated during the veteran's service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b). 

Cervical spine disability

The Veteran seeks service connection for a cervical spine 
disability due to a neck injury in an accident occurring in 
April 1975 aboard the U.S.S. Ranger.  When he went to Temple 
VA medical center he told the doctors that his neck hurt and 
did not know why they did not write down anything about his 
neck.  The Veteran asserts that his neck had bothered him 
since he was in the Marines and still bothered him now.  

Service treatment records show in service in April 1975 on 
board a ship the Veteran fell down stairs while carrying a 
buffer and landed on his back.  In addition to low back pain 
he complained of pain in his neck.  In May 1976, the Veteran 
was later found unfit for duty due to residuals of frostbite 
to his feet and was separated from service.  

The Veteran's initial claim received in October 1979 did not 
include a claim for a cervical spine disability.  VA 
outpatient treatment records from September 1977 to August 
1979 are negative for complaints, findings, or diagnosis of a 
cervical spine disability.  At a VA examination in May 1979 
for frostbitten feet the clinical findings included normal 
range of motion of the cervical spine.  A diagnosis of a 
cervical spine disability is not shown.  

In November 1980 the Veteran sought treatment for complaints 
of back pain.  Examination included his neck although the 
findings are illegible.  There was no diagnosis of a cervical 
spine disability.  A Civil Service examination in August 1988 
showed no findings of a cervical spine disability.

At a VA disability examination in February 1990 the Veteran 
described no complaints related to his cervical spine.  On 
examination, he had normal range of motion of the cervical 
spine.  A diagnosis of a cervical spine disability is not 
shown.  

VA outpatient treatment records from 1989 to 1997 are 
negative for complaints related to a cervical spine 
disability.  At an October 1997 VA examination, the Veteran 
expressed no complaints of a cervical spine disability.  On 
examination, his neck was supple, nontender and with full 
range of motion.  A discharge summary for a period at a VA 
domiciliary from October 1997 to April 1998 did not include a 
diagnosis of a cervical spine disability.  A July 1999 
statement from a private chiropractor mentioned the Veteran's 
physical condition at that time which did not include a 
cervical spine disability.   

In an October 1999 statement to a Congressman the Veteran 
stated that he fell down some steps in service in April 1975 
and hurt his neck.  

VA outpatient treatment records from January 1999 to February 
2000 were negative for complaints of neck pain.  At a VA 
general medical examination in May 2000, the Veteran 
described having some neck and low back ache accompanied by 
some stiffness usually in the mornings or after he sat long 
in a still position.  He stated that his back had been aching 
since an injury in service in 1975 due to falling down metal 
stairs of a ship.  The Veteran was diagnosed with cervical 
spine strain.  A May 2000 x-ray of the cervical spine 
revealed degenerative disc disease (DDD) of C4-5 and C5-6.  

An August 2000 private medical evaluation noted the Veteran 
was seen for follow-up of multiple problems to include his 
neck.  The Veteran stated that he had some neck discomfort at 
the time of a fall in service in 1975 and complained of 
persisting discomfort.  The examiner reviewed the Veteran's 
medical records and noted that he had a fall in service in 
April 1975 at which time he complained of neck pain.  After 
examination and review of x-rays, the impression was DDD of 
the cervical spine.  The private examiner stated that he 
could not make any definitive statement as to whether or not 
the complaint of neck pain after the fall in April 1975 was 
related to the DDD as DDD is reasonably common, and the 
Veteran had relatively few findings.  

In September 2001 a private medical doctor wrote that the 
Veteran had been seen for continued pain in his neck.  He had 
DDD with decreased disk space at C4-5 and C5-6 levels.  He 
also had osteophyte formation indicating he had moderate 
cervical spine degenerative changes.  

VA treatment records show in November 2003 complaints of neck 
pain and tingling.  The assessment was neck pain.  At a 
referral to physical medicine and rehabilitation service in 
December 2003, it was noted that an x-ray of the cervical 
spine in November 2003 showed degenerative disk disease at 
C4-5.  A diagnosis of chronic neck pain was shown.  In 
February 2004 the Veteran complained of neck pain with 
radiation.  A diagnosis of chronic neck pain was shown at 
visits from February to July 2004.  In August 2004 the 
Veteran had a neurosurgical consultation and the assessment 
was degenerative osteoarthritis of the spine with chronic 
pain and degenerative disk disease with chronic pain.  The 
examiner commented that the Veteran had chronic pain probably 
related to a degenerative arthritic disease of the 
cervicolumbar spine.  When seen for follow-up in August 2004, 
the impression included chronic neck pain, degenerative 
osteoarthritis of the spine and degenerative disk disease 
with chronic pain.  

SSA records received in April 2005 included VA treatment 
records, private medical records and SSA evaluations.  A 
September 1997 private medical evaluation noted occasional 
complaints of pain in his neck.  

The Veteran testified in March 2007 that he hurt his neck 
when he fell down the steps on board a ship.  It had bothered 
him ever since then.  He went to sick call and was given 
Tylenol and told to go back to duty.  He did not receive any 
therapy for his neck in service.  He had received treatment 
at Temple VA medical center in 1978 when his neck started 
bothering him more.  He just received medicine and cream.  He 
described his current symptoms which included constant pain.  


At a VA examination of the spine in January 2009, the 
examiner noted that the Veteran's medical records were 
reviewed prior to examination.  The Veteran related that he 
fell down a flight of stairs on board a ship and experienced 
immediate onset of pain.  He was evaluated by the local 
treatment facility and received symptomatic care which 
provided gradual improvement in symptoms.  He stated that he 
had continued to experience recurrent pain since the original 
injury which had been progressive over the years.  Treatment 
in the past had remained symptomatic.  At the time of the 
examination, he complained of a constant dull ache of the 
posterior lateral neck with pain occasionally radiating to 
the left trapezius area.  His clinical findings were 
recorded.  The diagnoses were chronic cervical strain and DJD 
of the cervical spine.  The examiner mentioned that he had 
reviewed the Veteran's claim file and medical records were 
reviewed in connection with the examination to include the 
military health record.  There was a well documented history 
of injury to the lower back and neck occurring on April 18, 
1975, as described in a progress note on that date.  The 
examiner provided an opinion that given the above history and 
the current examination findings, the Veteran's current 
complaints of chronic neck pain are as likely as not related 
to the previous injury sustained aboard ship in April 1975.  

After a careful review of the evidence, the Board concludes 
that the evidence of record establishes that the Veteran has 
a cervical spine disability that is related to service.

The service treatment records show a complaint of neck pain 
at the time of a fall in service, however, a chronic cervical 
spine disability is not shown in service.  Further, there is 
no medical evidence of record showing that DDD or any 
arthritis of the cervical spine manifested to a compensable 
degree within one year following separation from active 
service.  Therefore service connection is not warranted on a 
presumptive basis.

There is VA and private medical evidence that shows a 
diagnosis of a cervical spine disability but does not provide 
a link between that disability and service.

However, the Veteran is competent to report sustaining a 
cervical spine injury and receiving treatment for that injury 
during service.  Jandreau, 492 F.3d at 1372; Buchanan, 451 
F.3d at 1331.  The Veteran's recent accounts are consistent.  
His consistency and credibility helps to balance the absence 
of a report of a cervical spine injury history at separation 
from service, and the gap of many years between service and 
the first recorded report of a cervical spine condition.    

At a January 2009 VA examination, the VA examiner reviewed 
the entire claims folder to include service treatment records 
and private and VA medical treatment records and conducted a 
thorough examination of the Veteran.  The claim is supported 
by the VA examiner's opinion that based upon the review of 
the claim file and medical records present in the file the 
current complaint of chronic neck pain was as likely as not 
related to an injury sustained aboard ship in April 1975.  It 
appears that the VA examiner's opinion was based on review of 
the claims file and sound medical judgment.

Since the VA examiner has found that the Veteran's current 
complaints of chronic neck pain are as likely as not related 
to the previous injury sustained aboard ship, the Board finds 
that the evidence in this case is approximately balanced with 
regard to the merits of the Veteran's claim.  Therefore, the 
benefit-of-the doubt doctrine applies and thus the Veteran's 
claim of entitlement to service connection for chronic 
cervical strain is allowed.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1991). 

Left ankle disability

The Veteran seeks service connection for a left ankle 
disability.  He asserts that his present left ankle 
disability is related to injuries suffered in service.  He 
claims he has chronic residuals of a left ankle sprain 
incurred in October 1975 and also contends that he sustained 
an injury to his left ankle during a fall aboard ship while 
on active duty.  He was treated and returned to immediate 
duty without any physical profiles or limited duty 
restrictions as they were short-handed aboard ship.  The 
Veteran further contends that his left ankle disability is 
secondary to his service-connected low back disability.  


Service treatment records show that in service in April 1975, 
the Veteran had sought treatment for a fall down stairs and 
complained of pain in his lower back and also in his neck.  
In October 1975 the Veteran sought treatment for a sprained 
left foot of one week duration and reported having sprained 
the same foot some months earlier.  Subsequently, he related 
having suffered frostbite of his feet.  He was then 
hospitalized for treatment for frostbite and eventually was 
discharged in June 1976 under medical conditions secondary to 
frost bite of his feet.  

The Veteran's initial claim received in March 1979 did not 
include a claim for a left ankle disability.  Post service at 
a VA examination in May 1979 of his feet the Veteran 
expressed no left ankle complaints.  He had normal range of 
motion of the lower extremities.  A diagnosis of an ankle 
disability was not shown.  

Treatment records from the Temple VA Medical Center dating 
from July 1976 to July 1979 were negative for left ankle 
complaints, findings, or diagnosis.    

An August 1979 rating granted service connection for 
frostbite of the feet with vasomotor instability and pain 
syndrome.  At a routine examination in June 1982 of frostbite 
of the feet the Veteran did not express any left ankle 
complaints, and the report did not contain any findings or 
diagnosis of a left ankle disability.  

At a VA disability examination in February 1990 the Veteran 
related various physical complaints which did not include 
left ankle complaints.  Clinical findings of his left ankle 
were recorded.  A left ankle disability was not diagnosed.  

VA outpatient treatment records show the Veteran sought 
treatment in September 1992 for several complaints to include 
left ankle pain of two weeks duration.  He denied having a 
recent injury.  He had a history of chronic left ankle pain.  
After examination and a negative x-ray examination, the 
diagnosis was left ankle pain.  

When seen in a VA clinic on October 1, 1996, the Veteran 
complained of bilateral ankle pain of several years duration.  
A VA x-ray on October 1, 1996, of the feet for complaints of 
pain of both foot and ankle had an impression of a negative 
study.  When seen two days later in a podiatry clinic for 
follow-up, the examiner noted x-rays showed slight amount of 
sclerosis in the bones of the foot and ankle but there was no 
joint space narrowing.  The assessment was degenerative joint 
disease (DJD).  

At a VA examination in October 1997 complaints, findings or a 
diagnosis of a left ankle disability were not shown.  The 
discharge diagnoses after a period in a VA domiciliary from 
October 1997 to April 1998 did not include a diagnosis of a 
left ankle disability.  At a VA cold injury protocol 
examination in August 1998, a VA x-ray of the left foot was 
normal.  He had no pain and stiffness in joints with cold 
weather besides his feet.  An August 1988 examination for 
Civil Service mentioned no left ankle conditions.  VA 
outpatient treatment records show that in May 1999 he 
complained of left ankle pain.  An x-ray of his left foot was 
normal.  A July 1999 statement from a private chiropractor 
mentions the Veteran's current physical condition which did 
not include a left ankle disability.   

The Veteran testified at a hearing before a Decision Review 
Officer (DRO) in January 2000 that he fell down some steps 
aboard ship while carrying a buffer.  He was given some 
aspirin and returned to duty because he was needed in his 
position.  Once he returned to shore, he did not try to get 
any medical treatment for his left ankle.  Post service, he 
was always in pain, and when he did work he was always in 
pain.  At the time of the hearing, the Veteran indicated that 
he still had pain and used aspirin for treatment.  He 
testified that he recalled hurting his left ankle in service 
in a fall and although he received treatment for his low back 
he did not received treatment on board the ship for his left 
ankle.  He actually received treatment later at Camp 
Pendleton in October 1975 for a left ankle strain.  Post 
service, he thought he complained about his left ankle in 
1977 at Temple VA Medical Center but could not recall the 
first treatment that he had after service for the left ankle.  

At a VA general medical examination in May 2000, a diagnosis 
of a left ankle disability is not shown.  

At a VA examination in December 2002 the Veteran complained 
of constant pain in his left ankle.  The examiner noted that 
the medical records had been reviewed.  The clinical findings 
were recorded.  An x-ray revealed normal ankle joint space 
and bony trabeculars in two views of the left ankle.  The 
impression was negative left ankle.  The diagnosis was strain 
of the left ankle.  The December 2002 examiner provided an 
opinion that left ankle pain was not related to cold weather 
injury but more likely related to other traumas received on 
active duty.  

The Veteran testified in April 2003 before a DRO that in 
service his left ankle would give out on him and he believed 
that his left ankle disability was related to his service.  

Records received from Social Security Administration (SSA) in 
April 2005 included VA outpatient treatment records which 
were of record and examinations for a SSA claim.  In an 
October 1996 questionnaire the Veteran included complaints of 
pain in his ankles.  A SSA examination in December 1996 noted 
that he had diffuse body pain including his ankles.  Clinical 
findings regarding the left ankle were recorded.  A left 
ankle diagnosis was not shown.  In September 1997 the Veteran 
sought a second opinion regarding multiple joint aches and 
pains and his complaints did not include his left ankle.  

Additional VA outpatient treatment records show a report of a 
VA March 2005 cold injury protocol examination with clinical 
findings of the left ankle and an x-ray report.  The 
diagnosis was minimal degenerative spur of the anterior 
distal left tibia.  

At a VA general medical examination in February 2006, 
clinical findings of the left ankle showed pain at the end 
point of inversion and eversion.  A diagnosis of a left ankle 
disability was not shown.  At a VA cold injury protocol 
examination in May 2006, the Veteran had no pain or stiffness 
and no deformity or swelling of his left ankle joint.  

The Veteran testified in March 2007 that his left ankle 
condition came from his back condition because when he was in 
Camp Pendleton, his ankle just started going out on him.  The 
Veteran went to sick bay as he was having trouble with his 
ankle twisting out on him.  He then was diagnosed with 
frostbite of his feet and sent to the hospital.  He felt his 
left ankle problems were related to his back injury and that 
from all the training that he did, the left ankle became 
aggravated more.  He thought that he sought treatment for his 
left ankle about a year after service.  He described his 
current left ankle problems.  

At a VA joint examination in January 2009 the Veteran 
complained of the left ankle being weak and suffering 
frequent inversion type injuries since the initial cold 
exposure in service.  He complained of pain in the left ankle 
occurring one or two times per month which was made worse 
with prolonged standing, walking and with climbing and 
descending stairs.  The ankle was easily inverted when 
walking on uneven surfaces.  Treatment had remained 
symptomatic and consisted primarily of self care with the use 
of various analgesics or non-steroidals along with rest and 
activity modifications as needed.  The clinical findings were 
recorded.  The diagnoses were strain of the left ankle and 
DJD of the left ankle.  

The examiner stated that the Veteran's claim file and medical 
records were reviewed in connection with the examination.  
The examiner noted that the Veteran had a well documented 
history of cold exposure and cold injury to the feet and 
arthritis of the left ankle.  The examiner provided an 
opinion that the complaint of recurrent inversion injury and 
weakness of the left ankle as well as pain associated with 
recurrent inversions subsequent to the cold injury in 1975 
were not likely related to cold injury.  It was not likely 
that the complaint of recurrent inversion or laxity was 
caused by cold exposure, and was more likely the result of a 
previous strain or sprain of the ankle.  The examiner noted a 
progress note in the service treatment records dated in 
October 1975 in which the Veteran was treated for sprain of 
the left ankle.  He concluded that the complaint of recurrent 
pain of the ankle with exposure to cold environment was more 
likely than not related to the previous cold exposure.  The 
complaint of recurrent inversion, weakness or laxity of the 
left ankle was as likely as not the result of the previous 
sprain sustained in October 1975 and not related to cold 
exposure.  

After a careful review of the evidence, the Board concludes 
that the evidence of record establishes that the Veteran has 
a left ankle disability that is related to service.

The service treatment records show a complaint of a sprained 
left foot in October 1975 and reference to a sprain some 
months earlier which possibly was at the time of a fall in 
service, however, a chronic left ankle disability is not 
shown in service.  Further, there is no medical evidence of 
record showing that any arthritis of the left ankle 
manifested to a compensable degree within one year following 
separation from active service.  Therefore service connection 
is not warranted on a presumptive basis.

There is VA medical evidence that shows complaints of left 
ankle pain and a diagnosis of DJD, but does not provide a 
link between that disability and service.

However, as noted above, the Veteran is competent to report 
sustaining a left ankle injury and receiving treatment for 
that injury during service.  Jandreau, 492 F.3d at 1372; 
Buchanan, 451 F.3d at 1331.  The Veteran's recent accounts 
are consistent.  His consistency and credibility helps to 
balance the absence of a report of left ankle injury history 
at separation from service, and the gap of many years between 
service and the first recorded report of a left ankle 
problem.  

In addition, the claim is supported by two VA medical 
opinions of probative value.  After review of the Veteran's 
medical records and examination of the Veteran, a December 
2002 VA examiner diagnosed left ankle strain and provided an 
opinion that left ankle pain was not related to cold weather 
injury but more likely related to other traumas received on 
active duty.  A January 2009 VA examiner reviewed the entire 
claims folder to include service medical records and private 
and VA outpatient treatment records and conducted a thorough 
examination of the Veteran.  The VA examiner provided an 
opinion that based upon the review of the claim file and 
medical records present in the file, the Veteran's complaint 
of recurrent inversion, weakness or laxity of the left ankle 
is as likely as not the result of the previous sprain 
sustained in service in October 1975.  It appears that the VA 
examiners' opinions were based on review of the claims file 
and sound medical judgment. 

In sum, the Board finds that the positive evidence and 
negative evidence in this case are approximately balanced.  
Giving the benefit of the doubt to the Veteran, the Board 
grants service connection for a chronic left ankle strain 
disability.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 
49.


ORDER

Entitlement to service connection for chronic cervical strain 
is granted.

Entitlement to service connection for left ankle strain is 
granted.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


